DETAILED ACTION
The communication dated 2/11/2021 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. U.S. Publication 2013/0255733 (henceforth referred to as Ju).
As for claim 1, Ju teaches a dishwasher (paragraph [0006]; Fig. 1: part 1) comprising: a tub (paragraph [0007]; Fig. 1: part 20), equivalent to the claimed washing tub; an upper rack (paragraph [0007]; Fig. 1: part 32), equivalent to the claimed basket, provided in tub 20 to accommodate dishware; a supply flow passage (paragraph [0009]; Fig. 1: part 62), equivalent to the claimed duct, provided in tub 20 to be supplied with wash water; a moment arm (paragraph [0086]; Fig. 4: part 116), equivalent to the claimed sub-duct, mounted on upper rack 32 to guide the wash water (paragraphs [0078] and [0086]; Figs. 2 and 4); a communication portion (paragraph [0097]; Fig. 4: part 134), equivalent to the claimed connection pipe, including a flow path connected to moment arm 116; and holes (paragraph [0086]; Fig. 4: part 116b), equivalent to the claimed spray nozzle, coupled to communication portion 134 to be rotatable from a first position where communication portion 134 is open and a second position where communication portion 134 is closed (paragraph [0100]; Figs. 7 and 9).
As for claim 2, Ju further teaches that communication portion 134 includes: a baffle provided to block a part of the flow path of communication portion 134; and an opening portion formed next to the baffle in a rotation direction of holes 116b (paragraph [0100]; Figs. 7 and 9).
As for claim 3, Ju further teaches that: the baffle and the opening portion form a first baffle and a first opening portion, respectively, and holes 116b includes a second baffle provided to cover the opening portion of communication portion 134 when holes 116b is in the second position and a second opening portion formed next to the second baffle in the rotation direction of holes 116b (paragraph [0100]; Figs. 7 and 9).
As for claim 4, Ju further teaches that when holes 116b is rotated from the second position to the first position to cause the second baffle to come in contact with an upper surface of the first baffle, wash water is sprayed to an inside of tub 20 through the first opening portion and the second opening portion (paragraph [0100]; Figs. 7 and 9).
As for claim 5, Ju further teaches that when holes 116b is rotated from the first position to the second position to cause the second baffle to cover the first opening portion, the wash water is prevented from being sprayed into tub 20 (paragraph [0100]; Figs. 7 and 9).
As for claim 12, Ju further teaches: a spray unit mounted at a lower portion of upper rack 32 and configured to spray the wash water into tub 20 (paragraph [0086]; Fig. 4); and a main duct configured to supply the wash water to the spray unit (paragraph [0009]; Fig. 1).
As for claim 13, Ju further teaches that supply flow passage 62 is integrally formed with the main duct and branched from the main duct (paragraph [0009]; Fig. 1).
As for claim 19, Ju teaches a dishwasher (paragraph [0006]; Fig. 1: part 1) comprising: a tub (paragraph [0007]; Fig. 1: part 20), equivalent to the claimed washing tub; an upper rack (paragraph [0007]; Fig. 1: part 32), equivalent to the claimed basket, provided to accommodate dishware; a supply flow passage (paragraph [0009]; Fig. 1: part 62), equivalent to the claimed duct, provided in tub 20 to be supplied with wash water; a moment arm (paragraph [0086]; Fig. 4: part 116), equivalent to the claimed sub-duct, mounted on upper rack 32 to guide the wash water (paragraphs [0078] and [0086]; Figs. 2 and 4); a communication portion (paragraph [0097]; Fig. 4: part 134), equivalent to the claimed connection pipe, formed to extend upward from moment arm 116; and holes (paragraph [0086]; Fig. 4: part 116b), equivalent to the claimed spray nozzle, provided to be movable relative to communication portion 134, holes 116b configured to open and close communication portion 134 based on a change of a position of holes 116b (paragraph [0100]; Figs. 7 and 9).

Allowable Subject Matter
Claims 16-18 are allowed.
Claims 6-11, 14-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711